Citation Nr: 1607359	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from January 1962 to January 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The case was remanded for further development by Board decision in February 2013.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Pursuant to the Board's February 2013 remand, an August 2013 opinion and October 2013 examination report were received from a VA physician.  The remand asked whether it was at least as likely as not that the Veteran suffered an additional eye disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical treatment providers.  In the August 2013 response the VA examiner stated the following: 

The patient presented with a retinal detachment where the macula was also detached.  This is a condition with a very poor prognosis.  The patient received appropriate and timely care in regards to this condition.  He was appropriately referred to the Atlanta VA (Medical Center) where he underwent successful retinal detachment surgery.  His current corrected visual acuity is 20/25 to 20/30, which is a significant improvement from his presenting visual acuity of hand motion at the time of the retinal detachment.  This is an excellent outcome for any retinal detachment requiring surgery, but especially for a detachment that presents with the macula already detached.  There is [neither] evidence of carelessness, nor negligence, nor lack of proper skill, nor error in judgment, nor similar instance of fault by any VA treatment providers at [the Central Alabama Veterans Health Care System] and Atlanta. 
 
In regards to the second question: Is it at least as likely as not that the Veteran suffered additional eye disability as a result of any delay in providing VA surgical corrective care following the appellant's report of a detached retina in April 2005?  

On review of the records, there was no inappropriate or significant delay in the surgical corrective care of the Veteran's retinal detachment...The patient did not incur any additional eye disability in regards to the timing between his initial presentation of his retinal detachment to the time of the retinal detachment surgery.  It is unclear as to when the patient developed a macula off detachment as opposed to the a macula on detachment, it is just as likely as not that his macula was already detached on April 13, 2005 when he called [the Central Alabama Veterans Health Care System Telephone Advice Program] line and it certainly was detached on exam on April 16th.  The subsequent timing of getting him evaluated by a retina specialist and getting to the operating room were within the standard of care for a macula off retinal detachment.  
 
This opinion clearly addresses the Veteran's treatment between April 13, 2005 and when the Veteran underwent pars plana vitrectomy with membrane pool of the right eye and sclera buckle on April 21, 2005.  A further review of the evidence of record, however, indicates that additional evidence must be addressed.  While the Veteran has reported spontaneous loss of sight in his right eye on April 13, 2005, his VA medical records indicate that on December 6, 2004 he informed a primary care physician that he had cataract surgery at a VA Medical Center the prior summer and that he "has had a 'film' over vision since then.  He ... returned for re-examination and was told that he needs glasses. Wants a second opinion."  

On February 16, 2005, the Veteran was seen by ophthalmology at the Birmingham VA Medical Center and reported complaints of a "film" over both eyes since cataract surgery in the summer of 2004.  No detachment was noted during this examination.  As the Veteran's retinal detachment produced symptoms that he described as a "dark film that was spreading over his right eye," the Board finds that an addendum opinion should be obtained to determine if the Veteran's additional eye disability was the result of carelessness, nor negligence, nor lack of proper skill, nor error in judgment, or similar instance of fault by any VA treatment providers between his June 29, 2004 cataract surgery and his April 13, 2005 treatment, particularly his December 6, 2004 visit or the February 16, 2005 examination.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran's entire claims file should be furnished to the same VA examiner who provided the August 2013 opinion and conducted the October 2013 examination. Should that examiner prove unavailable, the claims file, to include all VBMS and Virtual VA files, must be furnished to another similarly qualified VA physician.  Following a review of the claims file, including the aforementioned December 6, 2004 and February 16, 2005 treatment records, the examiner must opine whether it is at least as likely as not that any additional eye disability was the result of carelessness, negligence,  lack of proper skill, error in judgment, or similar instance of fault by any VA treatment provider between his June 29, 2004 right cataract surgery and his April 13, 2005 treatment, particularly the treatment received on December 6, 2004 and February 16, 2005 examination.  The examiner must provide a rationale for the conclusions reached to include, as appropriate, citation to specific evidence of record and/or medical authority.
 
2.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




